20-51780-rbk Doc#127 Filed 01/07/21 Entered 01/07/21 20:15:09 Main Document Pg 1 of
                                         4



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

   In re:                                       §                     Chapter 11
                                                §
   EARTH ENERGY RENEWABLES,                     §             Case No. 20-51780-RBK
   LLC,                                         §
                                                §                 CHAPTER 11
             DEBTOR.                            §                SUBCHAPTER V


                  MOTION OF ERIC TERRY, SUBCHAPTER V TRUSTEE FOR
                 EXTENSION OF TIME TO FILE A PLAN OF REORGANIZATION


            THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO
            YOUR INTERESTS.

            IF NO TIMELY RESPONSE IS FILED WITHIN 21 DAYS FROM THE
            DATE OF SERVICE, THE RELIEF REQUESTED HEREIN MAY BE
            GRANTED WITHOUT A HEARING BEING HELD.

            A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE
            HELD.

  TO THE HONORABLE RONALD B. KING, CHIEF UNITED STATES BANKRUPTCY JUDGE:

            Eric Terry, the Chapter 11, Subchapter V Trustee (“Trustee”) for Earth Energy

  Renewables, LLC (“Debtor”) respectfully files this Motion for Extension of Time to File a Plan

  of Reorganization (“Motion”), and respectfully states as follows:

                  JURISDICTION, VENUE, AND CONSTITUTIONAL AUTHORITY

            1.     The United States Bankruptcy Court for the Western District of Texas has

  jurisdiction over this matter under 28 U.S.C. § 1334. The matter is a core proceeding pursuant to

  28 U.S.C. § 157(b)(2)(A).




                                                  1
20-51780-rbk Doc#127 Filed 01/07/21 Entered 01/07/21 20:15:09 Main Document Pg 2 of
                                         4



            2.       The statutory bases for relief requested herein are 11 U.S.C. §§ 105(a) and 1183 of

  the Bankruptcy Code, 1 Rule 3016 of the Federal Rules of Bankruptcy Procedure, and Rules 9013

  and 9014 of the Bankruptcy Local Rules for the Western District of Texas (“L. Rule”).

            3.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                   BACKGROUND

            4.       This case (“Case”) was commenced by voluntary petition filed on October 20, 2020

  (“Petition Date”). 2        The Debtor elected to proceed under Subchapter V of Chapter 11

  (“Subchapter V”).

            5.       The Debtor is a Texas limited liability company in the bio-chemical business and

  employs engineers, technicians, support staff, and management.

            6.       On December 21, 2020, the Court removed the Debtor as Debtor-In-Possession

  (“DIP”) and ordered that the Trustee perform the duties set forth in 11 U.S.C. § 1183(b)(5)

  (“Removal Order”). 3

            7.       On January 4, 2021, the Debtor filed a motion to reconsider the Removal Order

  (“Motion to Reconsider”). 4

            8.       The Court denied the Motion to Reconsider on January 5, 2021. 5

            9.       Currently, the deadline to file a Plan of Reorganization is Tuesday, January 19,

  2021. 6




  1
      Any reference to “Code” or “Bankruptcy Code” is a reference to the United States Bankruptcy Code, 11 U.S.C.,
      and any section (§) thereof refers to the corresponding section in 11 U.S.C, unless stated otherwise.
  2
      ECF No. 1.
  3
       ECF No. 102.
  4
       ECF No. 124.
  5
       ECF No. 125.
  6
       The original deadline was Monday, January 18, 2021, Martin Luther King Jr. Day, a federal holiday.

                                                           2
20-51780-rbk Doc#127 Filed 01/07/21 Entered 01/07/21 20:15:09 Main Document Pg 3 of
                                         4



                                                RELIEF REQUESTED

             10.      By this Motion, pursuant to §§ 105(a) and 1183, the Trustee seeks entry of an order

  extending the deadline in which a Subchapter V Plan may be filed. The relief requested in this

  Motion does not resolve whether the Trustee has authority to file a plan.

                                      BASES FOR RELIEF REQUESTED

              (EXTENSION OF THE DEADLINE TO FILE A CHAPTER 11, SUBCHAPTER V PLAN)

             11.      Pursuant to 11 U.S.C. § 1189(b), the Debtor is required to file its Plan of

  Reorganization within 90 days of the Petition Date, except that the Court may extend the period if

  the need for the extension is attributable to circumstances for which the Debtor should not justly

  be held accountable.

             12.      Here, the deadline to file a plan of reorganization is Tuesday, January 19, 2021. 7

             13.      Because of the legal ambiguity more thoroughly described in the Trustee’s Motion

  for Authority to Formulate and File a Plan of Reorganization, filed contemporaneously with this

  Motion, the Trustee respectfully requests an extension or abatement of the deadline to file a plan

  of reorganization, so that the legal issues may be briefed and heard in further detail. This extension

  would apply to any party authorized to file a plan. Further, regardless of any conduct by the Debtor

  heretofore, the Trustee believes that the extension is solely attributable to the legal ambiguity

  surrounding the Removal Order, and is a circumstance for which the Debtor should not justly be

  held accountable.

                                                   CONCLUSION

             WHEREFORE, the Trustee respectfully requests that this Court enter an order

  substantially in the form of the attached proposed Order, granting the relief requested in the



  7
      The original deadline was Monday, January 18, 2021, Martin Luther King Jr. Day, a federal holiday.

                                                            3
20-51780-rbk Doc#127 Filed 01/07/21 Entered 01/07/21 20:15:09 Main Document Pg 4 of
                                         4



  Motion, and such other and further relief as this Court may deem just and proper.

         Dated: January 7, 2021



                                               Respectfully submitted,

                                               CHAMBERLAIN, HRDLICKA, WHITE,
                                                   WILLIAMS & AUGHTRY, P.C.

                                               By: /s/ Jarrod B. Martin
                                               Jarrod B. Martin
                                               Texas Bar No. 24070221
                                               1200 Smith Street, Suite 1400
                                               Houston, Texas 77002
                                               D: 713.356.1280
                                               F: 713.658.2553
                                               E: jarrod.martin@chamberlainlaw.com

                                               Counsel for Eric Terry, Subchapter V Trustee

                                     CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on January 7, 2021, the foregoing Motion was filed
  with the Court and served via the Court’s CM/ECF system to all parties registered to receive such
  notice. The undersigned further hereby certifies that the foregoing Motion were served via first-
  class mail to all known creditors, as identified on the attached creditor matrix, no later than the
  next day after filing.


                                               /s/ Jarrod B. Martin
                                               Jarrod B. Martin




                                                  4
